[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION FOR ORDER (#118)
The attorneys for the plaintiff, Edward L. Marcus, Esq. and the Marcus Law Firm, have presented evidence of an express contract for fees entered into by the attorneys and the plaintiff, Sawmill Brook Racing Association, Inc. Based upon Attorney Marcus' letter dated March 29, 1993, acknowledged by the plaintiff in writing on April 27, 1993, and the fact that judgment has entered in favor of the plaintiff, the court recognizes the attorneys' claim for a charging lien in the amount of $463,072.67 plus interest on all monies paid toward this judgment.
Accordingly, the attorneys' claim for a charging lien is CT Page 2741 confirmed. See Paine Webber, Inc. v. Chapman, Moran, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 290715 (September 7, 1994, McGrath, J.); Andrews v. Morse,12 Conn. 444 (1837-38); 7 Am.Jur.2d, Attorneys at Law, §§ 324-351.
It is so ordered.
BY THE COURT:
ARENA, J.